lNTELLlGENCE

submits code, but also for ensuring the
overall quality of the software.

The importance of community was sup-
ported in a study of contributors to the
Linux operating-system kernel project.
Guido Hertel, Sven Niedner and Stefanie
Herrmann found that the more contribu-
tors identified themselves as “Linux devel-
opers,” the higher their level of involvement
and the greater their efforts to code for the
project. The Linux project and communi-
ties surrounding it have the advantage of
being Well known, and the project’s posi-
tive image can create a sense of responsin-
ity and loyalty among developers. They also
found contributors to be motivated by
group-related factors such as their per-
ceived indispensability to the team. Lastly,
they found that contributors had impor-
tant pragmatic motives to improve their
own software. This is key to understanding
why many skilled software developers work
for free. Nic Franke and Eric von Hippel
studied the security needs of those who use
Apache Web-server security software. They
found that because Apache is
open-source software, users
carl modify it to better fit
their individual needs and
that users who do so are
more satisfied.

While these motives ex-
plain, to a great degree, the
benefits and incentives of
becoming involved in open-
source projects, the issue of
how developer communities protect the
fruits of their labor is a subject of some
concern. Unlike in commercial develop-
ment _ where intellectual property law
protects the rights of authors to appropri-
ate economic returns from their innova-
tions _ open-source licenses are designed
to guarantee the rights of future users
against appropriation. Siobhan O’Mahony
points out that open-source software con-
tributors have an active concern that their
work remains part of the commons, and
they Zealously protect their work to this
end. Open-source project
encourage compliance with the terms of

members

project licenses in various ways. They may

16 M|T SLOAN MANAGEMENT REV|EW

OPEN-souRcE
LlcENsEs ARE
DEslcNEn To
cuARANTEE THE
RchTs oF FuruRE
usERs AcAleT
APPRoPRlATloN.

Case 3:19-cv-O4753 Document 1-65 Filed 02/05/19 Page 1 of 4 Page|D: 886

exercise sanctioning via online discussions
and may use brands and logos to ensure
that the intellectual property they have
contributed remains in the commons.

The lnnovation Process
Open-source projects can be started by
anyone with the appropriate programming
skills and motives. Typically, an entrepre-
neur with some workable code or an idea
for a software project launches a message
on one of the many Web-based collabora-
tive communities, such as freshmeat.net or
Geocrawler.com. If others find the code
useful or the idea interesting, they join in
by contributing code, fixing bugs or other
problems in the software, providing com-
ments, ideas, references to other projects
and so on. Over time, the number of con-
tributors can grow substantially, and the
project may use one of the many technical
infrastructures available on the Web to
host and monitor changes to the emerging
software. The entrepreneurs also normally
set up a project mailing list for posting
questions and answers or
messages pertinent to devel-
oping the software.

The first challenge for the
open-source entrepreneur is
mobilizing top-notch pro-
grammers. In some cases,
when no viable commercial
alternatives exist or when
they are too expensive, it
may, in fact, be easier to
attract top programmers to open-source
projects than to commercial development
ventures. Developers of standard off-the-
shelf software often find it difficult to judge
whether a product feature will have a major
impact on satisfying user needs, and they
also recognize that users often have diffi-
culty expressing their needs. Eric von
Hippel has noted that such “sticky” infor-
mation is costly to retrieve because under-
standing a user’s problems requires that the
manufacturer “dwell in the context of the
user” for a prolonged period. As a result,
the high development (and marketing)
costs for standard packaged software typi-
cally cause software firms to spread these

SPR|NG 2003

Case 3:19-cv-O4753 Document 1-65 Filed 02/05/19 Page 2 of 4 Page|D: 887

costs among a large population of users.
Companies will therefore seek information
about “average user needs and problems,”
and this affects product development. In
some cases, companies supplement this
with help from external opinion leaders in
order to ultimately strengthen the product
design and identify bugs in early releases.
For some types of software, this way of
optirnizing the innovation process leads to
market failure and will spur the interest of
developers in joining open-source software
projects, in which they can code to meet
their own practical and technical needs.

Another challenge for open-source
entrepreneurs, as has been discussed by
Michael Cusumano, is organizing the
innovation process properly. For-profit
programming companies often seek to
reduce development costs and control
quality by closely monitoring what pro-
grammers do and how they do it. To
secure returns on investment in innova-
tion, most companies try to seek out and
recruit the most outstanding software tal-
ent, bind them by contract and take steps
to minimize opportunism. (R.D. Austin
has explored in detail the relationship
between the software developer and the
firm.) Additionally, software companies
attempt to contain costs as Well as prevent
spillover of knowledge, technology and
other secrets to competitors by encourag-
ing specialization and division of labor
among developers.

By contrast, the relationship between
the open-source software project and its
participants is largely voluntary and not
regulated by formal contract. The initiator
of a project might become well known in
the public domain, such as Linus Torvalds
who created the Linux operating-system
kernel (the central module responsible for
such functions as memory, process and disk
management); but an initiator cannot
legally force participants to continue or
increase their efforts in the project. Recent
work by Karim Lakhani and Eric von
Hippel and by ]ae Yun Moon and Lee
Sproull shows that contributors to open-
source software projects value a sense of
ownership and control over the work

SPR|NG 2003

M|T SLOAN MANAGEMENT REV|EW

 

11

Case 3:19-cv-O4753 Document 1-65 Filed 02/05/19 Page 3 of 4 Page|D: 888

lNTELLlGENCE

product _ something they do not experi-
ence in programming work carried out for
hire. For this reason (among others), par-
ticipants of open-source software projects
also do not take any particular action to
minimize “free riding” (the downloading or
“consumption” of remote files without
reciprocal uploading or “production” of
useful contributions). Project learning in
the open-source world is captured in the
chronology of e-mail exchanges and in the
source code that is open for all to see; there
is no need to contain or merge information
according to a formal division of labor. By
means of this transparency, a project accu-
mulates the development efforts of volun-
teer users and seems to encourage the
software’s diffusion in order to build a
developer’s reputation and spread the
products.

Whereas a firm may secure the best tal-
ent through the processes of professional
recruiting, there is no formal recruiting in
open-source software projects. This could
lead to less talented individuals participat-
ing in open-source endeavors and eventu-
ally to compromises in the quality of the
software. But research has shown that
developer communities are meritocracies,
in which technical knowledge and expertise

Suggested Reading

determine a contributor’s impact on the
software design. Sebastian Spaeth, Karim
Lakhani and I studied a sophisticated peer-
to-peer software project named Freenet
and found that only 30 people had the right
to include code in the official
version of the software. To
become one of these core
developers, participants had
to demonstrate a consid-
erably higher level of tech-
nical activity than other

contributors. The open-

THERE ARE cREAT
ADvANTAGEs To
A MooEL WHl-:REBY
REsouRcl-:s usED
FoR lNNovATloN

activities? In the short to medium term,
some managers may encourage the use of
open-source software in their own firms.
Others may attempt to build a business
based on distributing and servicing open-
source software. U.S.-based
Red Hat and German-based
SuSE, which distribute Linux
software, serve as templates
for such activity. Other com-
panies may sell computer
hardware running open-
source software, such as

source organization also self- ARE W|DELY IBM, which offers Linux as
allocates talent. As noted in an option. Managers may
our work, as Well as in two D|STR|BUTED also try to reduce develop-
other studies by Stefan Koch TH ROUGHOUT THE ment costs and boost soft-
and Georg Schneider and by WORLD ware standards by using the

Bruce Kogut and Anca

Metiu, people are not assigned tasks on the
basis of predefined labor schemes, instruc-
tions and directives, but rather on the basis
of interest and self-selection. This drives a
high level of specialization, but implies that
potentially useful software modules may
never be developed.

A View to the Future
What does the open-source software
phenomenon imply for future business

Hackers: Heroes of the Computer Revolution, Steven Levy (New York: Anchor/Double-

day, 1984)

The Cathedral and the Bazaar: Musings on Linux and Open Source by an Accidental
Revolutionary, Eric Raymond (Sebastopol, California: O’Reilly, 1999)

Rebel Code: Linux and the Open Source Revolution, G. Moody (Cambridge, Massachu-

setts: Perseus Publishing, 2001)

Networks of Innovation, |. Tuomi (Oxford University Press, 2002)

“The Open Source Definition," B. Perens (1998), http://perens.com/Articles/OSD.html

“Why Open Source Software Can Succeed,” A. Bonacorsi and C. Rossi Research Policy 32

(2003, in press)

“How Open ls Open Enough? Me|ding Proprietary and Open Source P|atform Strat-
egies,” l. West Research Policy 32 (2003, in press)

“|nstitutiona| Entrepreneurship in the Sponsorship of Common Techno|ogica| Stan-
dards: The Case of SUN Microsystems and lava,” R. Garud, S. lain and A. Kumaraswamy
Academy of Management journal 45, no. 1 (2002): 196-214

18 M|T SLOAN MANAGEMENT REV|EW

SPR|NG 2003

open-source software de-
velopment model. Such an example is Sun
Microsystems’ decision to rely on open-
source methods to develop and distrib-
ute ]ava.

The open-source software movement
also provides important management
lessons regarding the most effective ways
to structure and implement innovation.
There are potentially great advantages
(and perhaps some disadvantages) to a
model whereby resources used for inno-
vation are widely distributed throughout
the world. (See also Henry Chesbrough’s
article, “The Era of Open Innovation,”
p. 35.) The lessons of open-source projects
demonstrate the value of specialization
through self-selection and how norms of
meritocracy and peer recognition help
ensure product quality. To be sure, finding
the right blend of incentives to encourage
innovation is not an easy task. In the long
run, however, managers may recognize
that offering a mix of motives is the best
way to encourage innovation; a mix that
ranges from extrinsic and monetary-
based incentives to the fulfillment of
more-intrinsic needs, such as enhanced
reputation among peers and commu-
nity identification _ that is, a sense of
belonging.

Reprint 4432

Copyright © Mussuchusetts Institute of Technology,
2003. All rights reserved

Case 3:19-cv-O4753 Document 1-65 Filed 02/05/19 Page 4 of 4 Page|D: 889

S|oan

Management Review

ReprintslBack issues
E|ectronic copies of SMR
articles can be purchased on
our website:
www.mit-smr.com

To order bulk copies of SMR
reprints, or to request a free
copy of our reprint index,
contact

M|T S|oan

Management Review
Reprints

E60-100

77 Massachusetts Avenue
Cambridge MA 02139-4307
Te|ephone: 617-253-7170
To||-free in US or

Canada: 877-727-7170

Fax: 617-258-9739

E-mai|: smr@mit.edu

Copyright Permission

To reproduce or transmit one
or more SMR articles by
electronic or mechanical
means (inc|uding photocopying
or archiving in any information
storage or retrieval system)
requires written permission.
To request permission to copy
articles, contact:

P. Fitzpatrick,

Permissions Manager
Te|ephone: 617-258-7485
Fax: 617-258-9739

E-mai|: pfitzpat@mit.edu

